DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 is objected to because of the following informalities:  The punctuation on line 8 of claim 18 is improper.  Examiner suggests the semicolon be replaced with a period. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent App. 17/330,661 (which is currently allowed but waiting for Issuing). Although the claims at issue are not identical, they are not patentably distinct from each other. 

RE claim 1 of ‘476 recites, “A live camera feed from a camera located in a physical space, the camera directed at a first physical structure of a set of physical structures located in the physical space.” Claim 1 of Pat. App. 17/330,661 recites, “A live rack camera feed from a rack camera located in a physical store, the camera directed at a first physical rack of a set of physical racks located in the physical store.” It would have been obvious before the effective filing date of the claimed invention that the physical structure of ‘476 can encompass a physical rack. Furthermore, a physical space of ‘476 can be a physical store of Pat. App. ‘661. Therefore, the limitations of claim 1 of ‘476 is not patentably distinct from claim 1 of Pat. App. ‘661 because the examined application claim is either anticipated by, or would have been obvious over, the reference claim.

RE claims 2-23 of ‘476 recites similar limitations of claims 2-23 of Pat. App. ‘661 respectively, with the same modifications as discussion in claim 1. The same rationale in regards to the rejection on the grounds of nonstatutory double patenting as being unpatentable as discussed in claim 1 is extended to claims 2-23. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,717. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the comparison table below.

claims
Current Application
17/840,476
claims
Patent Application
11,100,717
1
An apparatus comprising: a display;
1
An apparatus comprising: a display; 

an interface configured to receive a live camera feed from a camera located in a physical space, the camera directed at a first physical structure of a set of physical structures located in the physical space; and

an interface configured to receive a live rack camera feed from a rack camera located in a physical store, the rack camera directed at a first physical rack of a set of physical racks located in the physical store; and

a processor communicatively coupled to the display, the processor configured to: 

a hardware processor communicatively coupled to the display, the hardware processor configured to: 



display, in a first region of the display, a virtual layout of a virtual store, the virtual layout configured to emulate a physical layout of the physical store, the virtual layout comprising a first virtual rack assigned to a first physical rack and a second virtual rack assigned to a second physical rack, wherein an arrangement of the first virtual rack and the second virtual rack in the virtual layout is configured to emulate an arrangement of the first physical rack and the second physical rack in the physical layout; 

receive an indication of an event associated with the first physical structure, the event comprising a physical person located in the physical space interacting with the first physical structure; 

receive an indication of an event associated with the first physical rack, the event comprising a physical person located in the physical store interacting with the first physical rack; 

in response to receiving the indication of the event associated with the first physical structure: 

in response to receiving the indication of the event associated with the first physical rack: 

determine that a first virtual structure is assigned to the first physical structure with which the event is associated; display, in a first region of the display, the first virtual structure assigned to the first physical structure, the first virtual structure presenting a first virtual item, wherein the first virtual item comprises a graphical representation of a first physical item located on the first physical structure; and

determine that within the virtual layout of the virtual store, the first virtual rack is assigned to the first physical rack with which the event is associated; display, in a second region of the display, the first virtual rack assigned to the first physical rack, the first virtual rack comprising a first virtual shelf and a second virtual shelf, the first virtual shelf comprising a first virtual item, the second virtual shelf comprising a second virtual item, wherein the first virtual item comprises a graphical representation of a first physical item located on a first physical shelf of the first physical rack and the second virtual item comprises a graphical representation of a second physical item located on a second physical shelf of the first physical rack; and 

display, in a second region of the display, a video segment corresponding to a recording of the live camera feed from a starting timestamp to an ending timestamp, wherein the video segment depicts the event associated with the first physical structure.

display, in a third region of the display, a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, wherein the rack video segment depicts the event associated with the first physical rack.

RE claim 1 of ‘476 recites, “A live camera feed from a camera located in a physical space, the camera directed at a first physical structure of a set of physical structures located in the physical space.” Claim 1 of Pat. No. 11,100,717 recites, “A live rack camera feed from a rack camera located in a physical store, the camera directed at a first physical rack of a set of physical racks located in the physical store.” It would have been obvious before the effective filing date of the claimed invention that the physical structure of ‘476 can encompass a physical rack. Furthermore, a physical space of ‘476 can be a physical store of Pat. No. ‘717. Therefore, the limitations of claim 1 of ‘476 is not patentably distinct from claim 1 of Pat. No. ‘717 because the examined application claim is either anticipated by, or would have been obvious over, the reference claim.

2

1
display, in a first region of the display, a virtual layout of a virtual store, the virtual layout configured to emulate a physical layout of the physical store, the virtual layout comprising a first virtual rack assigned to a first physical rack and a second virtual rack assigned to a second physical rack, wherein an arrangement of the first virtual rack and the second virtual rack in the virtual layout is configured to emulate an arrangement of the first physical rack and the second physical rack in the physical layout;
3

2

4

3

5

4

6

5

7

6

8

7



RE claims 2-8 of ‘476 recites similar limitations of claims 1-7 of Pat. App. ‘661 respectively (see comparison table), with the same modifications as discussion in claim 1. The same rationale in regards to the rejection on the grounds of nonstatutory double patenting as being unpatentable as discussed in claim 1 is extended to claims 2-8. Although the claims at issue are not identical, they are not patentably distinct from each other. 

RE claims 9-16 of ‘476 recites similar limitations of claims 8-14 of Pat. App. ‘661 respectively, with the same modifications as discussion in claim 1. The same rationale in regards to the rejection on the grounds of nonstatutory double patenting as being unpatentable as discussed in claim 1 is extended to claims 9-16. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claims 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,100,717. See the comparison table below.

claims
Current Application
17/840,476
claims
Patent Application
11,100,717
17
A system comprising: a display; an interface operable to:
15
A system comprising: a display element; an interface operable to:

receive a first live camera feed from a first camera located in a physical space, the first camera directed at a first physical structure of a set of physical structures located in the physical store; and 

receive a live rack camera feed from a rack camera located in a physical store, the rack camera directed at a first physical rack of a set of physical racks located in the physical store; and 

receive a second live camera feed from a second camera located in the physical space, the second camera directed at a second physical structure of the set of physical structures located in the physical store; and 

receive a second rack camera feed from a second rack camera located in the physical store, the second rack camera directed at a second physical rack of the set of physical racks located in the physical store; and 

a processor communicatively coupled to the display, the processor operable to: 

a processing element communicatively coupled to the display element, the processing element operable to: 



display, in a first region of the display element, a virtual layout of a virtual store, the virtual layout configured to emulate a physical layout of the physical store, the virtual layout comprising a first virtual rack assigned to a first physical rack and a second virtual rack assigned to a second physical rack, wherein an arrangement of the first virtual rack and the second virtual rack in the virtual layout is configured to emulate an arrangement of the first physical rack and the second physical rack in the physical layout; 

receive an indication of an event associated with the first physical structure, the event comprising a physical person located in the physical space interacting with the first physical structure;

receive an indication of an event associated with the first physical rack, the event comprising a physical person located in the physical store interacting with the first physical rack; 

in response to receiving the indication of the event associated with the first physical structure: 

in response to receiving the indication of the event associated with the first physical rack: 

determine that a first virtual structure is assigned to the first physical structure with which the event is associated; 

determine that within the virtual layout of the virtual store, the first virtual rack is assigned to the first physical rack with which the event is associated; 

display, in a first region of the display, the first virtual structure assigned to the first physical structure, the first virtual structure presenting a first virtual item, wherein the first virtual item comprises a graphical representation of a first physical item located on the first physical structure; and

display, in a second region of the display element, the first virtual rack assigned to the first physical rack, the first virtual rack comprising a first virtual shelf and a second virtual shelf, the first virtual shelf comprising a first virtual item, the second virtual shelf comprising a second virtual item, wherein the first virtual item comprises a graphical representation of a first physical item located on a first physical shelf of the first physical rack and the second virtual item comprises a graphical representation of a second physical item located on a second physical shelf of the first physical rack; and 

display, in a second region of the display, a video segment corresponding to a recording of the live camera feed from a starting timestamp to an ending timestamp, wherein the video segment depicts the event associated with the first physical structure; 

display, in a third region of the display element, a rack video segment corresponding to a recording of the live rack camera feed from a starting timestamp to an ending timestamp, wherein the rack video segment depicts the event associated with the first physical rack; 

receive an indication of a second event associated with the second physical structure, the second event comprising the person interacting with the second physical structure; 

receive an indication of a second event associated with the second physical rack, the second event comprising the person interacting with the second physical rack; 

in response to receiving the indication of the second event associated with the second physical structure: 

in response to receiving the indication of the second event associated with the second physical rack: 

display, in the first region of the display, the second virtual structure, the second virtual structure presenting a second virtual item, wherein the second virtual item comprises a graphical representation of a second physical item located on the second physical structure; and 


display, in the second region of the display, the second virtual rack, the second virtual rack comprising a third virtual shelf and a fourth virtual shelf, the third virtual shelf comprising a third virtual item, the fourth virtual shelf comprising a fourth virtual item, wherein the third virtual item comprises a graphical representation of a third physical item located on a third physical shelf of the second physical rack and the fourth virtual item comprises a graphical representation of a fourth physical item located on a fourth physical shelf of the second physical rack; and 

display, in the second region of the display, a second video segment corresponding to a recording of the second camera feed from a second starting timestamp to a second ending timestamp, wherein the second video segment depicts the second event associated with the second physical structure.

display, in the third region of the display, a second rack video segment corresponding to a recording of the second rack camera feed from a second starting timestamp to a second ending timestamp, wherein the second rack video segment depicts the second event associated with the second physical rack.
18

15
display, in a first region of the display element, a virtual layout of a virtual store, the virtual layout configured to emulate a physical layout of the physical store, the virtual layout comprising a first virtual rack assigned to a first physical rack and a second virtual rack assigned to a second physical rack, wherein an arrangement of the first virtual rack and the second virtual rack in the virtual layout is configured to emulate an arrangement of the first physical rack and the second physical rack in the physical layout;
19

16

20

17

21

18

22

19

23

20



RE claims 17-23 of ‘476 recites similar limitations of claims 15-20 of Pat. App. ‘661 respectively (see comparison table), with the same modifications as discussion in claim 1. The same rationale in regards to the rejection on the grounds of nonstatutory double patenting as being unpatentable as discussed in claim 1 is extended to claims 17-23. Although the claims at issue are not identical, they are not patentably distinct from each other. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
7 November 2022